Citation Nr: 0933817	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-29 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for the residuals of a shell fragment wound of the left 
buttock.

2.  Entitlement to an initial rating higher than 10 percent 
for weakness of the left lower extremity.

3.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1943 to March 
1946, including combat service during World War II, and his 
decorations include the Purple Heart Medal, Bronze Star 
Medal, and Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2005 and November 2008 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that, in part, granted service connection and awarded a 20 
percent disability rating for the residuals of a shell 
fragment wound of the left buttock and granted service 
connection and awarded a 10 percent disability rating for 
weakness of the left lower extremity, each effective January 
20, 2004, and denied entitlement to a TDIU.

In February 2009, the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In January 2006, the Veteran raised claims of service 
connection for mild intra-abdominal adhesions and a partial 
obstruction of the small bowel.  The Board refers these 
claims to the RO for appropriate action.

In March 2009, the Board remanded this case for further 
development.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The residuals of a shell fragment wound of the left 
buttock (Muscle Group XVII disability) more nearly 
approximates a moderate disability for the entire period on 
appeal.

2.  The weakness of the left lower extremity disability is 
manifested by neurological impairment that approximates no 
more than mild incomplete paralysis of the right sciatic 
nerve for the entire period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent disabling for residuals of a shell fragment wound of 
the left buttock (Muscle Group XVII disability) have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 
C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5317 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent disabling for weakness of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, 
Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from Andalusia Regional Hospital and Pensacola Naval 
Hospital.  The appellant was afforded VA medical examinations 
in January 2005, April 2008, and May 2009.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records show that he was 
treated for a moderately severe to severe penetrating wound 
of the left buttock due to high explosive shell in March 
1945.  The records reveal that the Veteran's wound was 
debrided and he was given penicillin and sulfadiazine.

On VA examination in January 2005, the residuals of the shell 
fragment wound were determined to be moderately disabling.  
At the time of that examination, the Veteran complained of 
pain with prolonged walking and standing, or with lying on 
his left leg.  He stated that the scar did not bother him.  
Physical examination revealed mild muscle wasting of the left 
lower extremity with decreased muscle strength of 4/5, as 
compared to 5/5 on the right.  The Veteran was noted to have 
no appreciated muscle herniations and no bone involvement.  
However, the Veteran was reported to have "some joint 
involvement, particularly his left hip and left knee."  The 
left hip was noted to be normal on X-ray examination.  The 
left knee revealed asymmetrical joint space narrowing, more 
towards the medial surface consistent with degenerative 
arthritis on X-ray examination.  The Veteran was diagnosed 
with mild atrophy of the left thing secondary to shrapnel 
injury, mild weakness of the left lower extremity secondary 
to shrapnel injury, and left knee degenerative arthritis.

On VA examination in April 2008, the Veteran complained of 
severe pain due to the shell fragment wound and frequent 
flare ups that required him to use a cane and a brace for 
assistance with ambulation.  He stated that as a result of 
his shell fragment wound and the associated residual 
disability, he was unable to stand for more than 20 minutes, 
unable to stand on uneven ground, unable to walk for a long 
distance, unstable to sit for long periods, unable to raise 
the left leg without severe pain, unable to flex over and 
bend, unable to squat, and unable to carry heavy objects.  He 
stated that his disability had progressively worsened since 
the injury was sustained.  The Veteran reported that he 
experienced coldness, intermittent claudication, 
fatigability, and aching in his left lower extremity.  Upon 
physical examination, the examiner noted that the Veteran's 
gait was normal.  All four extremities were noted to be 
normal including normal peripheral pulses.  The left side 
showed no motor loss or sensory loss.  The Veteran's left 
side was noted to have a normal Babinski sign.  Deep tendon 
reflexes were +2 for the left triceps, biceps, 
brachioradialis, knee jerk, and ankle jerk.

On VA examination in May 2009, the Veteran complained of left 
buttock pain that is a one to five on the pain scale and 
described the pain as an aching sensation that is continuous.  
He reported associated weakness but denied any stiffness, 
warmth, redness, or swelling.  He complained of instability 
to the left knee and fatigability to the left hip.  He noted 
flares of pain where his pain will increase to a six at least 
once or twice per month.  Flares of pain were precipitated by 
walking and his symptoms were better with rest.  The Veteran 
reported additional limitation of motion and functional 
impairment of 10 to 25 percent with a flare of pain.  He 
stated that he has to sit down when he has a flare of pain.  
He denied any dislocation or fracture to the hip.  He denied 
any history of degenerative joint disease of the left hip.  
He was noted to use a rolling walker.  He reported 
unsteadiness and was noted to have fallen at least three to 
four times over the prior 12 months.  He denied any 
orthopedic surgery to the left hip but noted excision of 
shrapnel to the left buttock muscle.  The Veteran reported 
that he can stand for 20 to 30 minutes if he props on another 
object.  He can walk for approximately a fourth of a mile.  
The Veteran reported that he has difficulty with extended 
driving, sitting, bending, and stooping.  The Veteran was not 
able to walk or stand for extended periods.

The Veteran reported a sharp electrical sensation that 
radiated from the left buttock to the left foot on an 
intermittent basis.  He indicated that he has this sensation 
at least once or twice a week.  He was unable to describe the 
sensation as pain and did not know of any precipitating 
factors or alleviating factors.  The Veteran reported 
weakness and fatigue to the left lower extremity.  He 
reported an intermittent buckling of the left lower 
extremity.

Upon physical examination the Veteran was not noted to have 
any leg length discrepancy.  There was no tremor in his lower 
extremities.  The Veteran's lower extremities were 
symmetrical with a mild muscular atrophy that was noted to be 
age-related.  The left hip was noted to have 120 degrees of 
flexion with pain at 120 degrees, 5 degrees of extension with 
pain at 5 degrees, 40 degrees of abduction with pain at 40 
degrees, 0 degrees of adduction with pain at 0 degrees, and 
40 degrees of external rotation with pain at 40 degrees.  The 
Veteran was noted to have an increase in pain but no 
additional decrease in the range of motion of the left hip 
with repetitive motion times three.  The Veteran had mild to 
moderate fatigue, weakness, lack of endurance, mild to 
moderate incoordination and instability with repetitive 
motion of the left hip.  There was no lower extremity edema 
noted.  With ankle testing, no significant ankle weakness was 
noted and no foot drop was evidenced.  Hip flexion was 5- on 
the left.  Leg strength was 4+ on the left.  Femoral and 
popliteal pulses were 2/2 throughout.  Dorsalis pedal pulses 
were 1+.  Posterior tibial pulses were trace and patellar 
reflexes were 1+ bilaterally.  Achilles tendon reflexes were 
absent.  The Veteran was noted to walk with an antalgic gait 
without the use of his walker.  After X-ray examination, the 
Veteran was noted to not meet the criteria for a peripheral 
neuropathy in the left lower extremity.  The Veteran was 
diagnosed with a left buttock muscle injury.

A.  Residuals of a Shell Fragment Wound of the Left Buttock

The Veteran's residuals of a shell fragment wound of the left 
buttock have been rated 20 percent disabling under 38 C.F.R. 
§ 4.73, Diagnostic Code 5217C (Muscle Group XVII).

Muscle Group XVII, the second pelvic girdle group, consists 
of the gluteus maximus, gluteus medius, and gluteus minimus 
muscles.  Functions include extension of the hip; abduction 
of the thigh; elevation of the opposite side of the pelvis; 
and tension of fascia lata and iliotibial (Maissiat's) band, 
acting with Muscle Group XIV in postural support of body 
steadying pelvis upon head of femur and condyles of femur on 
tibia.  Disability of this Muscle Group XVII warrants a 20 
percent evaluation if it is moderate, a 40 percent evaluation 
if it is moderately severe, or a 50 percent evaluation if it 
is severe.  38 C.F.R. § 4.73, Diagnostic Code 5217.

A "moderate" disability of the muscles is shown by through-
and-through or deep penetrating wounds of short track by a 
single bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  The history 
of a moderate muscle disability includes service department 
records of in-service treatment for the wound and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after use that affects the particular 
functions controlled by the injured muscles.  Objective 
findings include small or linear entrance and (if present) 
exit scars which indicate a short track of the missile 
through muscle tissue, some loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles is shown by 
a through-and-through or deep penetrating wound by a small 
high velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

A "severe" disability of the muscles is shown by a through-
and-through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  The tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: x-ray evidence of minute 
multiple scattered foreign bodies, indicating intermuscular 
trauma and the explosive effect of the missile; adhesion of a 
scar of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

The cardinal signs and symptoms of muscle disability include 
loss of power, weakness, a lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement.  See 38 C.F.R. § 4.56(c).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

In light of the evidence, the Board finds that entitlement to 
an initial evaluation in excess of 20 percent disabling for 
residuals of a shell fragment wound of the left buttock is 
not warranted.  The manifestations of the Veteran's shell 
fragment wound of the left buttock more nearly approximate 
the criteria for a moderate disability than a moderately 
severe disability.  The Veteran's shell fragment wound of the 
left buttocks disability is not shown by a through-and-
through or deep penetrating wound by a small high velocity 
missile or a large low velocity missile.  The Veteran's 
service treatment records reveal that the Veteran's wound was 
treated with debridement; however, there was no indication of 
prolonged infection, sloughing of soft parts, or 
intermuscular scarring.  The Veteran's disability does not 
manifest a history of hospitalization for a prolonged period 
for treatment of the wound or record of consistent complaint 
of cardinal signs and symptoms of muscle disability.  The 
Veteran's disability does manifest an entrance wound into an 
important muscle group; however, there is no indication on 
palpation of moderate loss of deep fascia, muscle substance, 
or normal firm resistance.  The Veteran's lower extremities 
have been noted to manifest some muscular atrophy 
bilaterally.  However, the atrophy has been noted to be age 
related.  The Veteran's left lower extremity manifests 
weakness, a lowered threshold of fatigue, fatigue-pain, and 
impairment of coordination, all symptoms of a muscle 
disability.  As such, entitlement to an initial evaluation in 
excess of 20 percent disabling is not warranted for shell 
fragment wound of the left buttock.  In addition, the 
evidence does not reveal that the Veteran's shell fragment 
wound of the left buttock disability warrants an evaluation 
in excess of 20 percent during any period on appeal.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an initial 
evaluation in excess of 20 percent disabling for shell 
fragment wound of the left buttock, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Weakness of the Left Lower Extremity

The Veteran's weakness of the left lower extremity associated 
with shell fragment wound of the left buttock has been rated 
10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.

With partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2008).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.  The provisions of 
Diagnostic Code 8620 refer to neuritis of the sciatic nerve, 
and Diagnostic Code 8720 refers to neuralgia of the sciatic 
nerve.

In light of the evidence, the Board finds that entitlement to 
an initial evaluation in excess of 10 percent disabling for 
weakness of the left lower extremity is not warranted.  The 
Veteran's weakness of the left lower extremity does not 
manifest more than mild incomplete paralysis of the sciatic 
nerve.  The Veteran's weakness of the left lower extremity 
manifests a sharp electrical sensation that radiates from the 
left buttock to the left foot on an intermittent basis, which 
occurs at least once or twice a week and weakness and fatigue 
to the left lower extremity.  The Veteran's disability does 
not manifest significant ankle weakness or foot drop.  The 
disability manifests hip flexion of 5-, leg strength of 4+, 
and 1+ patellar reflexes.  The Veteran's condition manifested 
missing achilles tendon reflexes.  The Veteran's gait was 
noted to be antalgic without the use of support.  Examination 
revealed that the Veteran's weakness of the left lower 
extremity did not meet the criteria for a peripheral 
neuropathy in the left lower extremity.  The Board finds that 
the Veteran's weakness of the left lower extremity manifests 
an almost wholly sensory impairment and, therefore, does not 
manifest more than a mild degree of severity.  As such, 
entitlement to an initial evaluation in excess of 10 percent 
disabling for weakness of the left lower extremity must be 
denied.  In addition, the Board notes that the Veteran's 
weakness of the left lower extremity does not manifest more 
than a mild degree of severity during any period on appeal.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against entitlement to an initial evaluation in 
excess of 10 percent disabling for weakness of the left lower 
extremity, the doctrine is not for application.  Gilbert.

C.  Extraschedular

The Board further finds that there is no evidence that the 
manifestations of the Veteran's service-connected residuals 
of a shell fragment wound of the left buttock and/or weakness 
of the left lower extremity are unusual or exceptional to 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  As there is no 
indication in the record as to why the Veteran's case is not 
appropriately rated under the schedular criteria, 
extraschedular consideration is not warranted in this case.  
Moreover, the Veteran's subjective complaints and the level 
of severity of his residuals are reasonably described by the 
rating schedule.  Therefore, the Board finds that the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 
22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 
Vet. App. 237 (1996).


ORDER

Entitlement to an initial rating higher than 20 percent for 
the residuals of a shell fragment wound of the left buttock 
is denied.

Entitlement to an initial rating higher than 10 percent for 
weakness of the left lower extremity is denied.

REMAND

The Veteran seeks entitlement to a TDIU.  The Veteran 
contends that his is unable to work due to this service 
connected disabilities.  The Veteran was noted to be last 
employed in 2004 and that he, at that point, could not 
continue with employment due to his service-connected 
disabilities.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of a claim for a higher rating when 
such claim is raised by the record or asserted by the 
Veteran.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.

Here, the Veteran raised the issue of entitlement to TDIU at 
the time that he was challenging the initial disability 
rating of the grant of service connection for residuals of a 
shell fragment wound of the left buttock and weakness of the 
left lower extremity.  The Board notes that the claims of 
entitlement to service connection for residuals of a shell 
fragment wound of the left buttock and weakness of the left 
lower extremity were original claims.  Therefore, he 
appellant's claim of TDIU is part and parcel with the 
original claims and is properly before the Board.

The law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a Veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. § 
3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

Because the record reflects that the Veteran does not work, 
the Board has considered whether referral for extraschedular 
consideration is warranted in this case.  To accord justice 
in an exceptional case where the scheduler standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  Such 
a rating can include a total disability rating based on 
individual unemployability.  38 C.F.R. § 4.16.

To date, the Veteran has not been afforded a VA medical 
examination regarding whether his service-connected 
disabilities, either alone or in aggregate, prevent the 
Veteran from securing or following a substantially gainful 
occupation.  The Veteran has submitted evidence that he is no 
longer employed and has indicated that he can no longer work 
due to his service-connected disabilities.  In addition, upon 
examination in April 2008, the Veteran was noted to be 
prevented from exercising and participating in sports, be 
severely impaired in completing chores and participating in 
recreation, be moderately impaired in shopping, traveling, 
toileting, and grooming, and to be mildly impaired in 
dressing due to his disabilities.  However, the examiner did 
not render an opinion regarding whether the Veteran was 
rendered incapable of securing or following a substantially 
gainful occupation due to his service-connected disabilities.  
As such, the Board must remand this claim for the Veteran to 
be afforded a VA medical examination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
examination to determine the impact of 
his service-connected disabilities on his 
employability.  The claims folder should 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should discuss 
all impairment and/or symptoms caused by 
the Veteran's service-connected 
disabilities and state the impact that 
these symptoms and/or impairment have on 
his ability to work.  A complete 
rationale for all opinions expressed 
should be provided.

2.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the RO should 
issue the Veteran and his representative 
a supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


